DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 11-16 and 18 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavance et al. US10767443 in view of Phi et al. US7640988.
Regarding independent claim 11, Bellavance discloses, in Figures 1 and 5,

a wall (Fig. 5; the wall of body 550 of BPS 120) defining an inner bore (Fig. 5; space 560 of body 550 of BPS 120) and having a flow port (radial port 540) extending therethrough (Fig. 5); and 
a port assembly (Fig. 5; assembly of components positioned in radial port 540) partially or wholly positioned in the flow port (Fig. 5), the port assembly comprising a burst disk (burst disk 530) adjacent the inner bore and a dissolvable barrier (dissolvable barrier 500 has the shape of a disc 500 or a plug 500) spaced apart from the burst disk to define a cavity (the portion of chamber 520 of insert 505 that is positioned radially between burst disk 530 and dissolvable barrier 500 on the radially-inward side of dissolvable barrier 500 in which chamber 520 comprises chamber/cavity portions on both radially-inward and radially-outward sides of dissolvable barrier 500; it is noted that the lead line for 520 is pointing to the radially-outward side of dissolvable barrier 500 in Fig. 5) therebetween and positioned further away from the inner bore than the burst disk (Fig. 5), the dissolvable barrier having defined therein one or more areas in the dissolvable barrier (see labeled Fig. 5 below showing the one or more areas with side areas and a central area), 
wherein, when the burst disk and dissolvable barrier are intact, the burst disk and the dissolvable barrier block fluid flow through the flow port (Fig. 5), 
wherein, when the burst disk is ruptured and dissolvable barrier is broken through at least one of the one or more areas (Fig. 5), the ruptured burst disk and broken dissolvable barrier provide a flow passage to permit fluid flow therethrough (Fig. 5), and 
wherein the dissolvable barrier is configured to be broken through after the burst disk is ruptured and after a breakthrough time has lapsed (Fig. 5; col. 1:49-54; col. 2:13-23 rupture/break the disk with pressure and dissolving the dissolvable barrier over time).

    PNG
    media_image1.png
    548
    641
    media_image1.png
    Greyscale

Bellavance’s labeled Figure 5 showing one or more areas in the dissolvable barrier.

Bellavance does not disclose the dissolvable barrier having defined therein one or more holes to provide one or more thinner areas in the dissolvable barrier; when the burst disk is ruptured and dissolvable barrier is broken through at least one of the one or more thinner areas.
Phi teaches, in Figure 4, the dissolvable barrier (Phi; Fig. 4; disk 31 is dissolvable by acid such as nitric acid) having defined therein one or more holes to provide one or more thinner areas in the dissolvable barrier (Phi; Fig. 4; col. 6:47-50 disk 31 has thicker wall portions 37 and a weaker thinner section/hole 36 that is designed to burst at a pre-determined pressure and is located in the middle/central portion of the disk; instant application 16582821 specification [0067] describes the claim term “hole” as one or more holes 82 that “do not extend fully to the inner surface of the dissolvable barrier 52” as shown in Figures 3 and 6, so a hole does not have to pass completely through a wall/surface); when the burst disk is ruptured and dissolvable 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the central area of the dissolvable barrier as taught by Bellavance to include a hole to provide a thinner area in the dissolvable barrier as taught by Phi for the purpose of providing a pre-determined burst pressure (Phi; Fig. 4; col. 6:47-50 a weaker thinner section/hole 36 that is designed to burst at a pre-determined pressure and is located in the middle/central portion of the disk).

Regarding claim 12, Bellavance in view of Phi teaches wherein the port assembly comprises a protective layer (Bellavance; Fig. 5; dissolvable cap 510; col. 5:18-19 cap 510 can be dissolvable) adjacent to an outer surface of the dissolvable barrier (Bellavance; Fig. 5).

Regarding claim 16, Bellavance in view of Phi teaches wherein the breakthrough time ranges from about 2 hours to about 100 hours (Bellavance; col. 2:20-24 about 1 hour to about 3 days).

Regarding claim 18, Bellavance in view of Phi teaches wherein the port assembly comprises a retainer member and wherein the burst disk and dissolvable barrier are secured to the wall by the retainer member (Bellavance; see labeled Fig. 5 below showing the retainer member).

    PNG
    media_image2.png
    346
    670
    media_image2.png
    Greyscale


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavance et al. US10767443 in view of Phi et al. US7640988 as applied to claim 12 above, and further in view of Mailand et al. US9816350.
Regarding claim 13, Bellavance in view of Phi is silent regarding wherein the protective layer comprises a second burst disk or a dissolvable coating.
Mailand teaches wherein the protective layer comprises a second burst disk (Fig. 1a; second rupture disk 38 that is positioned downstream from first rupture disc 30 and disintegrating plug 35) or a dissolvable coating (Fig. 1a; second rupture disk 38).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the protective layer as taught by Bellavance in view of Phi to comprise a second burst disk as taught by Mailand for the purpose of controlling fluid flow and adding an additional pressure requirement prior to establishing fluid communication between the inner bore of the port sub and the annulus in order to protect the formation from observing pressure testing cycles of the tubing.

Regarding claim 14, Bellavance in view of Phi and Mailand is silent regarding wherein the burst disk has a higher rupture pressure than the second burst disk.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative rupture pressure between the burst disks as taught by Bellavance in view of Phi and Mailand so that the burst disk has a higher rupture pressure than the second burst disk. The purpose for making the modification is to allow for pressure testing of the tubular to check for fluid leaks at a first, higher pressure, and then allowing for a second, lower pressure to more safely establish fluid communication with the annulus to increase operator control and to minimize formation damage from wellbore fluid intrusion by minimizing the pressure in the annulus.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavance et al. US10767443 in view of Phi et al. US7640988 as applied to claim 12 above, and further in view of Brandsdal US10787884.
Regarding claim 13, Bellavance in view of Phi is silent regarding wherein the protective layer comprises a second burst disk or a dissolvable coating.
Brandsdal teaches wherein the protective layer comprises a dissolvable coating (Bellavance; Fig. 6; rubber coating/layer 27 that surrounds dissolvable plug 16 for protection purposes; col. 4:27-33 and col. 4:46 “rubber coatings”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the protective layer as taught by Bellavance in view of Phi to comprise a rubber dissolvable coating applied to the entire protective layer as taught by Brandsdal for the purpose of protecting the protective layer from damage due to abrasion.

Regarding claim 15, Bellavance in view of Phi and Brandsdal teaches wherein the dissolvable coating comprises one or more of: a mastic, a rubber, steel, and stainless steel (Bellavance; Fig. 6; rubber coating/layer 27 that surrounds dissolvable plug 16 for protection purposes; col. 4:27-33 and col. 4:46 “rubber coatings”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/9/22